Title: To George Washington from Henry Knox, 19 March 1787
From: Knox, Henry
To: Washington, George



My dear Sir
New York 19 March 1787

The disturbances by the Massachusetts insurgents on the frontiers of this State, were quieted by an action which happened, on the 28th ultimo near great Barrington in which a number of them were taken prisoners. Govr Clinton therefore on his arrival, at the borders of Massachusetts finding no business, congratulated Genl Lincoln and returned to this City.
The leaders of the rebellion are undoubtedly in Canada. What countenance they will receive is uncertain. They were stopped some time at the Isle aux noix untill permission was received for their admission into the province, when they proceeded to Quebec. The insurgents of less note have taken refuge in Vermont, the government of which have too much favored them. some difficulty is likely to arise on this head.
Instead of 1500 Men for four months General Lincoln has concluded one thousand a sufficient number. He is to command them, at the special request of the Legislature—and also any militia which may be occasionally necessary[.] He has deservedly obtained great credit by the prudent manner of conducting the business and bringing it to its present favorable state.
I have the satisfaction of acknowledging the receipt of your favor of the 8th which I received on the 17th instant.

I will as soon as possible, make the necessary enquiries in a suitable manner, respecting the person at Elizabeth-Town, and when I inform you of the result, I will return the letters and translations on the subject.
The opinion of Congress respecting the proposed convention has had good effects. It is now highly probable that the convention will be general. All the States have already chosen delegates to attend it, excepting Rhode-Island and Connecticut, and there can be but little doubt of their making a seasonable choice.
Your observations in favor of the experiment of a convention are conclusive—Our present federal government is indeed a name, a shadow without power, or effect. We must either have a government, of the same materials, differently constructed, or we must have a government of events.
But should the convention possess the magnanimity to propose a wise modification of a national government, without regarding the present local, and contracted views, that the mass of the people in the respective States entertain of the subject leaving to time, better information, and events to ripen their judgements much, much might be hoped But if only propositions be obtained for bracing up the present radically defective thing, so as [to] enable us to drag on with pain and labor, for a few years, then better had it been, that the idea of the convention had never been conceived.
As you have thought proper my dear Sir, to request my opinion respecting your attendance at the convention, I shall give it with the utmost sincerity and frankness.
I imagine that your own satisfaction or chagrin and that of your friends will depend entirely on the result of the convention—For I take it for granted that however reluctantly you may acquiesce, that you will be constrained to accept of the presidents chair. Hence the proceedings of the convention will more immediately be appropriated to you than to any other person.
Were the convention to propose only amendments, and patch work to the present defective confederation, your reputation would in a degree suffer—But were an energetic, and judicious system to be proposed with Your signature, it would be a circumstance highly honorable to your fame, in the judgement of the present and future ages; and doubly entitle you to the glorious republican epithet—The Father of Your Country.

But the men generally chosen, being of the first information, great reliance may be placed on the wisdom and vigor of their Councils and judgements and therefore the balance of my opinion preponderates greatly in favor of your attendance.
I am persuaded that your name has had already great influence to induce the States to come into the measure—That your attendance will be grateful, and your absence chagrining—That your presence would confer on the assembly a national complexion, and that it would more than any other circumstance induce a compliance to the propositions of the convention.
I have never written to you concerning your intention of declining to accept again the presidency of the Cincinnati—I can only say that the idea afflicts me exceedingly.
That the society was formed with pure motives you well know. In the only instance in which it has had the least political operation, the effects have been truly noble. I mean in Massachusetts where the officers are still unpaid and extremely depressed in their private circumstances, but notwithstanding which the moment the government was in danger, they unanimously pledged themselves for its support—While the few wretched officers who were against government were not of the Cincinnati. The clamor and prejudice which existed against it, are no more—The men who have been most against it say, that the society is the only bar to lawless ambition and dreadful anarchy to which the imbecillity of government, renders us so liable, and the same men express their apprehensions of your resignation.
Could I have the happiness of a private conversation with you, I think I could offer you such reasons, as to induce you to suspend your decision for another period of three years. Suffer me then my dear Sir, to entreat that you would come to Philadelphia one week earlier, than you would do in order to attend the convention, and to chear the hearts of your old military friends with your presence—This would rivet their affections and entirely remove your embarrassment in this respect of attending the convention.
God who knows my heart, knows that I would not solicit this step, were I of opinion that your reputation would suffer the least injury by it—I fully beleive that it would not—But I beleive that Should you attend the convention and not meet the Cincinnati, that it would sorely wound your sincere friends and please

those who dare not avow themselves your enemies. With affectionate respects to Mrs Washington I am my dear Sir your respectfully affectionate

H. Knox

